Title: II. Notes for Opinion on the Treaty of Alliance with France, [before 28 April 1793]
From: Jefferson, Thomas
To: 



[before 28 Apr. 1793]


the Quest.

 H’s reasoning.
 Admitted that this is real i.e. national treaty
 L. Nations 1. Moral law. 2. Usage. 3. Conventions this Qu. depends on 1st. branch.


 nature of Moral oblign on individuals                 societies <aggrete?> aggregate
      evidence of moral sense & reason of men.
 oblign of Contracts.

 impossible.—self-destruct.

 non-compliance for danger. appeal to <feelings> head & heart—there written—useless, disag. —of this ourselves to judge.    judge rigorously.
 Restrictions on this right of self liberation from treaty

 1. danger great, inevitable, imminent.is the present one so?

 1. if issue in military despotism.
 2.         republic
 3. possibility of Rawhead & Bloody bones
 possibility alwais exists—existed at signaturemust wait moment when imminent. is this the last moment.
 4. is the danger from guarantee?    does the guarantee engage us to enter &c.this danger then not certain enough, nor imminent,
 5. is it from 17th. Art. asylum. Holld. & Prussia have subscribd.                    Engld. same art. agt us. has subscribed too.
 6. 22d. art. prohib. enemies of France to fit out privateers in our ports.
 we may prohibit France the same.
 7. the Reception of Minister is act of election, & closes right

 qualificns
 no connection with treaty

 8. to elect the contince. of a treaty is = makg treaty &c

 no act necessary.—treaty goes on.
 if no act done, no infraction of neutraly.

 deny that explicit declaration now bars us hereafter.

 2d. Restriction. liberate from only so much of treaty as is dangerous.

 the residue remns.—option then in opposite party.
 clause of guarantee only dangerous one.


 3. limn. Compensn.

  self-libern without just cause or compensn gives cause of war to France.
  
Examine Authorities.—how far they weigh.—danger of understg. Vattel witht restrn.

 Grotius—Puff.—Wolf—Vattel
 Vattel. 2. 160.
        158. <159.> 163. 219. 220. <233.>

  [Lengthwise in the margin in darker ink:]
  Do[es the] guarantee en[gage us to en]ter into the war in any event?

 Are we to enter into it before called on by our allies?
 have we been called on?—shall we be called on?—is it yr interest?
 Can they call on us before invasion, or immintly. threatened?
 if they can save them themselves, can they call on us?
 are we to go to war at once witht. trying peaceable negocns?
 Are we in a condn to go to war?
 can we be expected to begin before we are in condn?
 will the islds. be lost if we do not save them?
 have we the means of saving them?
 if not, are we bound to go to war for a desperate object?
 will not 10. years forbearce in us, entitle to some indulgce. from them?

